The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicants’ amendments/remarks received February 23, 2022, all the previous rejections and/or objections are hereby withdrawn.

Claims 1, 3-6, 11 are allowable.  Claims 7-10, 12-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Groups I-III, as set forth in the Office action mailed on September 2, 2021, is hereby withdrawn and claims 7-10, 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Cermak on June 1, 2022.

The application has been amended as follows: 
In the claims:
1.  (Currently amended)	A recombinant activin A precursor fusion protein comprising:
	human mature activin A; and
	an activin A prodomain from amphibian, reptile, or fish;
	wherein the recombinant activin A precursor fusion protein does not naturally occur.
3.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the activin A prodomain is fish activin A prodomain.
4.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 3, wherein the activin A prodomain comprises a sequence having 90% or more identity with the sequence shown in SEQ ID NO: 1.
5.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 4, wherein the sequence having 90% or more identity with the sequence shown in SEQ ID NO: 1 is located at positions corresponding to positions 187 to 196 of the sequence shown in SEQ ID NO: 2.
6.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the activin A prodomain has 90% or more identity with the sequence shown in SEQ ID NO: 2.
7.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the activin A prodomain has 90% or more identity with the sequence shown in SEQ ID NO: 3.
8.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the activin A prodomain has 90% or more identity with the sequence shown in SEQ ID NO: 4.
9.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the activin A prodomain has 90% or more identity with the sequence shown in SEQ ID NO: 5.
10.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the activin A prodomain has 90% or more identity with the sequence shown in SEQ ID NO: 6.
11.  (Currently amended)	The recombinant activin A precursor fusion protein according to claim 1, wherein the recombinant activin A precursor fusion protein comprises a protease cleavable sequence between the human mature activin A and the activin A prodomain 
12.  (Currently amended)	A polynucleotide encoding the recombinant activin A precursor fusion protein according to claim 1.
14.  (Currently amended)	A host cell comprising the polynucleotide encoding the recombinant activin A precursor fusion protein according to claim 12
15.  (Currently amended)	A method for producing the recombinant activin A precursor fusion protein according to claim 1, comprising:
	introducing a polynucleotide encoding the recombinant activin A precursor fusion protein according to claim 1 into a plant cell or plant;
	expressing the recombinant activin A precursor fusion protein according to claim 1 in the plant cell or plant, thereby producing the recombinant activin A precursor fusion protein.

16.  (Currently amended)	A method for producing human activin A comprising 
	introducing a polynucleotide encoding the recombinant activin A precursor fusion protein according to claim 11 into a plant cell or plant;
	expressing the recombinant activin A precursor fusion protein according to claim 11 in the plant cell or plant; and
	
	treating the recombinant activin A precursor fusion protein with a protease,
	thereby producing the human activin A.
17.  (New)	The method of claim 15, wherein the polynucleotide is present in a recombinant vector.
18.  (New)	The method of claim 16, wherein the polynucleotide is present in a recombinant vector.	

	Claims 1, 3-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656